


Exhibit 10.13


DESCRIPTION OF COMPENSATION ARRANGEMENTS
FOR NON-EMPLOYEE DIRECTORS
For the period between each annual meeting of shareholders, non-employee
directors receive the following compensation:
•
annual retainer - $75,000, payable at the director’s election in shares of State
Street common stock or in cash;

•
meeting fees - $1,500 for each Board and committee meeting attended, together
with reimbursement of expenses incurred as a result of attending such meetings,
payable in cash;

•
an annual common stock award in an amount of shares equal to $130,000 divided by
the closing price of the stock on the date of the annual meeting that begins the
period (with additional stock amounts to reflect dividends if the award is
deferred);

•
a pro-rated annual retainer and annual common stock award for any director
joining the Board after the annual meeting that begins the period;

•
an additional annual retainer for the Lead Director of $90,000, payable at the
director’s election in shares of State Street common stock or in cash;

•
an additional annual retainer for the Examining and Audit Committee Chair and
for the Risk and Capital Committee Chair of $25,000, payable at the director’s
election in shares of State Street common stock or in cash;

•
an additional annual retainer for the Chairs of the Executive Compensation
Committee and the Nominating and Corporate Governance Committee of $15,000,
payable at the director’s election in shares of State Street common stock or in
cash; and

•
an additional annual retainer for each member of the Examining and Audit
Committee and for each member of the Risk and Capital Committee, other than the
Chairs, of $10,000, payable at the director’s election in shares of State Street
common stock or in cash.

Pursuant to State Street’s Deferred Compensation Plan for Directors, directors
may elect to defer the receipt of 0% or 100% of their (1) retainers, (2) meeting
fees, or (3) annual award of shares of common stock. Directors also may elect to
receive all of their retainers in cash or shares of common stock. Directors who
elect to defer the cash payment of their retainers or meeting fees may also make
notional investment elections with respect to those deferrals, with a choice of
notional investment fund returns. To the extent the amounts are deferred they
will (a) be paid as elected by the director, on either the date of the
director’s termination of service on the Board or on the earlier of such
termination and a future date specified, and (b) be paid in the form elected by
the director as either a lump sum or in installments over a two- to five-year
period.










